Exhibit 10.26

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Addendum No. 3 to the Google Cloud Platform License Agreement

This Addendum No. 3 (the “Addendum”) amends the Google Cloud Platform License
Agreement previously entered into between Google Inc. ("Google"), and the
customer set out in the signature block below (the "Customer") (the
“Agreement”).  Capitalized terms used but not defined in this Addendum have the
meaning given to them in the Agreement. This Addendum will be effective from the
date on which it is signed by Google (the “Addendum Effective Date”).

 

 

 

1.

Affiliate Orders and [*].

 

a. Subject to Section 1(b) below, an Affiliate of Snap Inc. (“Customer
Affiliate”) may enter into a separate contract with Google governing such
Customer Affiliate’s use of the Services by the mutual execution of [*] however,
Google may [*] with a Google Affiliate (each, a “Customer Affiliate Agreement”).
[*] that [*] and with [*].  Nothing in this Addendum [*] and [*].

 

b. The following terms will apply to the Customer Affiliate Agreements:

 

i. For all purposes of the Customer Affiliate Agreement, the term “Customer” as
it appears in this Agreement will mean only the Customer Affiliate executing the
Customer Affiliate Agreement.

ii.In the event [*] under the Customer Affiliate Agreement, [*].

iii.In addition to the termination rights set forth in this Agreement, the
Customer Affiliate Agreement will terminate immediately in the event that (A)
[*] or (B) the Agreement terminates.


c.The following terms of the Agreement do not apply to Customer Affiliate
Agreements:

i.[*] under [*] to the Agreement.

ii.The terms of [*] the Agreement, including [*].

iii.[*] pursuant to [*] of the Agreement, provided, however that [*] may [*] and
[*] may [*], if applicable.

 

iv.[*] Customer Affiliate only if [*]

v.The following will replace [*] of the Agreement in all Customer Affiliate
Agreements:
[*]

 

 

2.Customer Affiliate Fees. [*] to the Agreement:

a.[*]

3.Customer Affiliate Fees and [*]. [*] to the following Affiliates:

a.[*]

4.[*] Pricing.  Beginning within 5 days of the Effective Date of this Addendum,
the following Fees will apply:



 

--------------------------------------------------------------------------------

 

Service

Fee

[*]

[*]

 

 

4. Miscellaneous. All other terms and conditions of the Agreement remain
unchanged and in full force and effect.  If the Agreement and the Addendum
conflict, the Addendum will govern. This Addendum is subject to the “Governing
Law” section in the Agreement.

 

This Addendum has been signed by the parties’ authorized representatives.










[signatures follow on separate page]











 

Google LLC

Customer: Snap Inc.

By:

/s/ Philipp Schindler    

By:

/s/Jerry Hunter            

Print Name:

Philipp Schindler         

Print Name:

Jerry Hunter                

Title:

Authorized Signatory  

Title:

VP Core Engineering  

Date:

November 17, 2017    

Date:

November 16, 2017    

 

 

   Customer: Snap Group Limited

By:   /s/ David Lewis                                         

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Print Name: David Lewis                                  

Title: Director and Associate General Counsel

Date: November 16, 2017                                




[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Exhibit A

 

[g201802212025342746483.jpg]

Google Inc

1600 Amphitheatre Parkway

Mountain View, California 94043

 

Order Form:

Google Cloud Platform

 

CUSTOMER INFORMATION - REQUIRED

CUSTOMER AFFILIATE (Enter Company’s Full Legal Name):

         

 

Corporate Contact Information:

Billing Contact Information: (Contact who will review the invoice if different
from Corporate Contact)

Name:

         

         

Address:

         

         

City, State, Zip:

         

         

Phone:

         

         

Email:

         

Billing Contact Email:     

Invoice Delivery Email:     

(List email that should receive invoice, if different from Billing Contact
Email)      

 

ACCOUNT INFORMATION - REQUIRED

Technical Contact:

(Contact will become initial billing administrator, and if support is purchased,
initial Google for Work Support Center user) ***

●Name:           

●Email:           

●Phone:           

 

Customer Domain:           

 

Google Account Email Address:           

(associated with the Admin Console)

Purchase Order Required: Yes ☐  No ☐

If Yes, Purchase Order #:          

 

 

Tax Exempt: Yes ☐  No ☐

(If Yes is checked, please provide certificate)

 

 

VAT or applicable tax # (Non-U.S. Customers only):          

***Additional billing administrators and Google for Work Support Center users
can be added by the Technical Contact at a later time.

 

ORDER INFORMATION - REQUIRED

Product

Other Terms (if any)

Google Cloud Platform Services

        

Technical Support Services

☐Bronze ☐Silver or ☐Gold or ☐Platinum (select one)

 

ACCOUNT MANAGER TO COMPLETE THIS SECTION – REQUIRED

Account Manager:           

  Google Legal Customer ID (required):           

 

Order Form Terms and Conditions

1. This Order Form is entered into between Google and the Customer Affiliate set
forth above [*], the “Agreement”).  All capitalized terms in this Order Form
have the meanings stated in the Agreement, unless stated otherwise.

2. For purposes of this Order Form, the Agreement is amended as follows:

2.1The term “Customer” as it appears in the Agreement will mean only the
Customer Affiliate.

 

2.2

The initial term of this Order Form starts on the Effective Date of this Order
Form and continues for a period of [*], unless terminated earlier as set forth
in the Agreement or this Order Form. After the initial term of this Order Form
and each subsequent renewal term, this Order Form will automatically renew under
the Agreement for an additional term of [*]. This notice of non-renewal will be
effective upon the conclusion of the then-current Order Form term.

 

2.4

In addition to the termination rights set forth in the Agreement, this Order
Form will terminate immediately in the event that (A) [*] or (B) the Agreement
terminates.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

3. By signing this Order Form, each party represents and warrants that: (i) it
has read and understands the Agreement that is incorporated by reference into
this Order Form and agrees to be bound by the terms of the Agreement, and (ii)
it has full power and authority to accept this Order Form. In addition, Customer
Affiliate represents and warrants that it is an Affiliate of Customer.

 

This Order Form has been executed by persons duly authorized as of the date
signed by the last party below (“Effective Date”).

Google Inc (“Google”)

Customer Affiliate

By:  

By:  

Print Name:  

Print Name:  

Title:  

Title:  

Date:  

Date:  

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.